Citation Nr: 0105918	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic recurrent 
myositis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 20 percent rating for chronic 
recurrent myositis.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The Board feels that a VA examination would be useful in 
determining whether the veteran's current symptomatology is 
the result of his service-connected myositis.

The veteran's representative has noted that a January 1981 
rating decision purports to deny service connection for 
lumbosacral strain, spondylolysis, spondylolisthesis, and 
spondylitis.  The September 1995 rating decision on appeal 
here lists those condition as conditions for which service 
connection had previously been denied.

The November 1997 Hearing Officer's decision referred the 
issue of whether the veteran's lumbar spondylosis is related 
to his myositis or may otherwise be considered a service-
connected disability for adjudication.  It does not appear 
that issue has been adjudicated.  The Board finds that issue 
is inextricably intertwined with the issue at hand in this 
case as the spondylosis would be rated using the same 
criteria as the myositis.

The Board feels that the issue of entitlement to service 
connection for lumbar spine disabilities besides myositis 
should be resolved prior to the rating of the veteran's 
service-connected disability.  The Board also feels that an 
opinion should be requested regarding those disabilities 
during the VA examination being requested by this remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all lumbar spine 
pathology present.  The examiner 
should provide an opinion as to 
whether any disabilities present are 
related to, proximately due to, or 
the result of the veteran's myositis 
or the result of his inservice back 
injury.  The examiner should also 
state whether any of the 
disabilities present are aggravated 
by the myositis.

c)  The examiner should provide 
ranges of lumbar spine motion as 
measured in degrees by goniometer. 
The examiner should state whether or 
not the veteran's service-connected 
myositis results in any:

1)  loss of motion,
2)  excess motion,
3)  weakened motion,
4)  excess fatigability, or
5)  pain on motion.

For each sign listed, the examiner 
should specifically state whether or 
not that sign is shown, and if 
shown, should provide an opinion as 
to the frequency and/or severity.  
The examiner should specifically 
state whether or not there is any 
objective evidence of pain on motion 
as a result of this disability and 
should provide a detailed opinion 
regarding the extent of any 
functional loss due to pain.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
lumbar spine disabilities (with the 
exception of myositis for which service 
connection has already been established).  
If this decision is adverse to the 
veteran, he should be informed of the 
decision and of his appeal rights.

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, applying with all applicable 
notice requirements.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to resolve inextricably intertwined issues.  If there is 
additional evidence which may be obtained or generated, the 
veteran has an obligation to obtain and submit that evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


